Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note:
As to Claim 2, lines 2-3,  it is noted that the limitation “wherein the application includes the associated manifest” is redundant  since it is already been recited in claim 1, lines 2-3  “the application having an associated tune manifest”. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
  	The term   “ the one or more hardware resources” in claim 5, line 1 lacks proper antecedent bases. It appears that “claim 3” is a typographical error of --claim 4--  and it will be treated as if depending on claim 4 including the term “…identifies one or more hardware resources” for the following rejection.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

(i)The use of the term “can be” claim 1, lines 6 and 8 and  claim 20, lines 10-11 make  claims vague and indefinite. Further , (ii) The use of the term   “may be” or “may” in claims 1, 3, 6, and  20   make  claims vague and indefinite.   For the following prior art rejections, they will be interpreted as “is”. 

Dependent claims 2, 4, 5, and 7-13 are rejected inherently have the same deficiency as stated in claim 1 above.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 11-13 of U.S. Patent No. 9,069,585. Although the conflicting claims are not identical, they are not patentably distinct from each other. See below for a detail comparison and explanation: 
Current Application 17/240,013
U.S. Patent 9,069,585
1. A method implemented in a device, the method comprising:
 receiving a request to run an application, the application having an associated tune manifest identifying one or more resources that the application may use; 
comparing the tune manifest to a device resource record; checking, based at least in part on the comparing, whether the one or more resources identified in the tune manifest can be satisfied by the device; and 

running the application if the one or more resources identified in the tune manifest can be satisfied by the device, otherwise presenting a notification of a conflict between the application and the device

11. A method as recited in claim 1, further comprising: identifying when the application is exited; retrieving, in response to the application being exited, a device tune state that identifies a content source to which the device was tuned prior to running the application; and restoring the device to the device tune state including tuning the device to the content source.  
14. A method implemented in a. device, the method comprising: identifying when an application that has been running on the device is exited; retrieving, in response to the application being exited, a device tune state that identifies a content source to which the device was tuned prior to running the application; and restoring the device to the device tune state including tuning the device to the content source.  





1.  A method implemented in a device, the method comprising: 

 receiving a request at the device to run an application, the application having an associated tune manifest identifying one or more hardware resources of the device that the application may use; 

comparing the tune manifest to a device resource record stored on the device; checking, based at least in part on the comparing, whether the one or more resources identified in the tune manifest can be satisfied by the device; 

running the application if the one or more resources identified in the tune manifest can be satisfied by the device, otherwise presenting a notification of a conflict between the application and the device; 




identifying when the application is exited; retrieving, in response to the application being exited, a device tune state that identifies a content source to which the device was tuned prior to running the application; and restoring the device to the device tune state including tuning the device to the content source.

























2. A method as recited in claim 1, further comprising obtaining, in response to the request, the application from a remote service, and wherein the application includes the associated tune manifest. :
3. A method as recited in claim 1, wherein the checking is further based at least in part on resources that may be used by an additional application that is running on the device.
4. A method as recited in claim i, wherein the device resource record identifies one or more hardware resources of the device.  

5. A method as recited in claim 3, wherein the one or more hardware resources of the device comprises both an amount ot memory of the device and a bandwidth capacity of a network to which the device is coupled.  

6. A method as recited in claim 3, wherein the device resource record further identifies resources that may be used by an additional application that is running on the de-Oee.  

7. A method as recited in claim 1, further comprising: receiving a request to run an additional application; checking whether an additional tune rnanifest is associated with the additional application; and for the additional application, performing the comparing, checking, and running only if the additional tune manifest is associated with the additional application.  

8. A method as recited in claim 1, further comprising: receiving, in response to the notification, a request to cancel running of the application; and canceling running of the application in response to the request to cancel running of the application.  

9. A method as recited in claim 1, further comprising altering one or more settings of the device based on the tune manifest.  


10. A method as recited in claim 1, further comprising changing a configuration setting of the device to tree resources that were reserved for tuning to a higher resolution content stream.  


12. A method as recited in claim 11, wherein the device tune state further identities a location in content being received from the content source at which playback of the content is to be resumed.  

13. A method as recited in claim 11, wherein the device tune state further identifies a channel of the content source to which the device was tuned prior to running the application.

2. A method as recited in claim 1, further comprising obtaining, in response to the request, the application from a remote service, and wherein the application includes the associated tune manifest.


3. A method as recited in claim 1, wherein the checking is further based at least in part on resources that may be used by an additional application that is running on the device.

4.A method as recited in claim 1, wherein the device resource record identifies one or more hardware resources of the device.

A method as recited in claim 3, wherein the one or more hardware resources of the device comprises both an amount of memory of the device and a bandwidth capacity of a network to which the device is coupled.


A method as recited in claim 3, wherein the device resource record further identifies resources that may be used by an additional application that is running on the device.


A method as recited in claim 3, wherein the device resource record further identifies resources that may be used by an additional application that is running on the device.







A method as recited in claim 1, further comprising: receiving, in response to the notification, a request to cancel running of the application; and canceling running of the application in response to the request to cancel running of the application.


A method as recited in claim 1, further comprising altering one or more settings of the device based on the tune manifest.


A method as recited in claim 1, further comprising changing a configuration setting of the device to free resources that were reserved for tuning to a higher resolution content stream.




11. A method as recited in claim 1, wherein the device tune state further identifies a location in content being received from the content source at which playback of the content is to be resumed.
12. A method as recited in claim 1, wherein the device tune state further identifies a channel of the content source to which the device was tuned prior to running the application.



Current Application 17/240,013
U.S. Patent 9,069,585
20. One or more computer-readable media having stored thereon multiple instructions that, when executed by one or more processors of a device, cause the one or  more processors to:
 receive a request to run an application, the application having an associated tune manifest identifying one or more resources that the application may use;
 save a device tune state including a content source to which the device is tuned; 
compare the tune manifest to a device resource record; check, based at least in part on the comparison, whether the one or more resources identified in the tune manifest can be satisfied by the device;
 
if the one or more resources identified in the tune manifest can be satisfied by the device, then: 
run the application; identify when the application is exited;
 retrieve, in response to the application being exited, the device tune state; and restore the device to the device tune state including tuning the device to the content source; and
 if the one or more resources identified in the tune manifest cannot be satisfied by the device, then display a notification of a conflict between the application and the device.
13. One or more non-transitory computer-readable storage media having stored thereon multiple instructions that, when executed by one or more processors of a device, cause the one or more processors to: 
receive a request on the device to run an application, the application having an associated tune manifest identifying one or more resources of the device that the application may use; 

save a device tune state including a content source to which the device is tuned; 

compare the tune manifest to a device resource record stored on the device; check, based at least in part on the comparison, whether the one or more resources identified in the tune manifest can be satisfied by the device; 


if the one or more resources identified in the tune manifest can be satisfied by the device, then: 

run the application; identify when the application is exited; 

retrieve, in response to the application being exited, the device tune state; and restore the device to the device tune state including tuning the device to the content source; and 

if the one or more resources identified in the tune manifest cannot be satisfied by the device, then display a notification of a conflict between the application and the device.



Claims 1-14 and 20 of the Current application are anticipated by patent No 9,069,585, claims 1-6 and 11-13  that contain all the limitations of claims 1-14 and 20 of the current application. Therefore claims 1-14 and 20 of the Current application are not patently distinct from the earlier patents claims and as such is unpatentable for obvious-type double patenting.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20  recites “computer readable  media …”. In the specification (see Paragraph [0069-0070]), Applicant provides non-limiting examples of “a computer readable  media” without explicitly excluding transmission media from “a computer readable  media”. Thus, based on the broadest reasonable interpretation, “computer readable media” includes transmission medium such as signal or carrier wave (via an optical fiber) which is non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bushell et al. (US 2009/0006695, Bushell hereinafter) in view of Ismail et al. (US 2005/0246707, Ismail hereinafter).

As to claim 1. Bushell  teaches a method implemented in a device (see FIGs. 1 and 2), the method comprising: 
 	receiving a request to run an application (e.g., “applications that currently has an inactive connection “, “the requesting application can be allowed to play”), the application having an associated tune manifest (e.g., “including the priority”)  identifying one or more resources that the application may use (e.g., para 33-34, “a message is received that a client of one of the system applications that currently has an inactive connection wants to activate that connection. (As previously noted, a connection to each application is defined initially, including the priority assigned to the connection.)”, “the requesting application can be allowed to play”) ; 

comparing the tune manifest to a device resource record (e.g., para 33, “the media server determines whether or not a connection with a higher priority is already playing”); 
checking, based at least in part on the comparing, whether the one or more resources identified in the tune manifest can be satisfied by the device (e.g., para 34, “the media server moves to test 25 to determine whether any connection (of any priority) is playing. If not, then the requesting application can be allowed to play, and at step 26 the connection is marked as "active" and the media server returns to step 21 to await a further message”); and 
running the application if the one or more resources identified in the tune manifest can be satisfied by the device (e.g., para 34, “the requesting application can be allowed to play”).
 However, Bushell does not teach otherwise presenting a notification of a conflict between the application and the device. 
Ismail teaches comparing a tune manifest to a device resource record (; checking, based at least in part on the comparing, whether the one or more resources identified in the tune manifest can be satisfied by the device (e.g., para 29-30, 32 “The resource manager 258 allows applications 260 to reserve resources required to perform activities such as channel tune, record, playback, and the like. The resource manager 258 responds to a resource allocation request to reserve a set of resources for an activity. The resource allocation request may be received by the resource manager 258 from an application 260 or from the system software 250”, “a priority level may be assigned differently to different activities undertake by the application 260”, “The resource manager 258 determines which of the requested resources are available”) ; and running the application if the one or more resources identified in the tune manifest can be satisfied by the device, otherwise presenting a notification of a conflict between the application and the device (e.g., para 32-34, “ If one or more of the requested resources are in use by some other application 260 which will not relinquish the resource, the resource manager 258 determines that there is a conflict between applications 260 for the resource” and “ If the conflict manager 262 resolves the conflict against the new resource request, the resource manager 258 sends a failure notification to the system software 250 at step 336 indicating acquisition failure. On receiving the failure notification from the resource manager 258, the system software 250 sends a failure notification to the application 260 at step 326 indicating failure of the system call.” In para 44, see FIG. 3A). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).

As to claim 2, Bushell teaches further wherein the application includes the associated tune manifest ( see rejection of claim 1 above) . However, Bushell  does not  explicitly  teach  obtaining, in response to the request, the application from a remote service. Ismail teaches obtaining, in response to the request, the application from a remote service (e.g., see FIG. 2), and wherein the application includes the associated tune manifest (e.g., para 41, “if the requesting application 260 has higher priority than the application 260 that currently holds the resources needed for the request” and “If some resource needed for the activity cannot be acquired because that resource is in use by another application 260, the resource manager 258 will attempt to free up that resource based on its conflict handling process and rules. For example, the resource manager 258 may request that the other application 260 release the resource” in para 39). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).


As to claim 3, Bushell  does not  teach  wherein the checking is further based at least in part on resources that may be used by an additional application that is running on the device.  However, Ismail teaches wherein the checking is further based at least in part on resources that may be used by an additional application that is running on the device (e.g., see FIG. 2,  para 41, “if the requesting application 260 has higher priority than the application 260 that currently holds the resources needed for the request, the conflicting activities are terminated and the resources they hold are released. The resource manager 258 then acquires those resources for the new system request”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).

As to claim 4, Bushell   teaches  wherein the device resource record identifies one or more hardware resources of the device (e.g., para 29, “I/O hardware including one or more speakers”).  

As to claim 5, Bushell  does not  teach wherein the one or more hardware resources of the device comprises both an amount of memory of the device and a bandwidth capacity of a network to which the device is coupled.  However, Ismail teaches wherein the one or more hardware resources of the device comprises both an amount of memory of the device and a bandwidth capacity of a network to which the device is coupled (e.g., para 38-39, wherein “This mapping step uses the system software 250, at step 320, to identify all resources required for all possible system calls and activities”, “At step 332, using the resource allocation request and the map of system calls to required resources, the resource manager 258 attempts to acquire all of the resources needed for the activity” for  “ memory 248 for storing system software 250 (e.g. an operating system, drivers, and the like)”, “ a network (e.g., communication system 106),”  in para 24 and 27. Thus, wherein the one or more hardware resources of the device comprises both an amount of memory of the device and a bandwidth capacity of a network to which the device is coupled would have been inherent). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).

As to claim 6, Bushell  does not  teach wherein the device resource record further identifies resources that may be used by an additional application that is running on the device.  However, Ismail teaches wherein the device resource record further identifies resources that may be used by an additional application that is running on the device e.g., para 41, “if the requesting application 260 has higher priority than the application 260 that currently holds the resources needed for the request” and “If some resource needed for the activity cannot be acquired because that resource is in use by another application 260, the resource manager 258 will attempt to free up that resource based on its conflict handling process and rules. For example, the resource manager 258 may request that the other application 260 release the resource” in para 39, see FIG. 2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).

As to claim 7, Bushell  does not  teach receiving a request to run an additional application; checking whether an additional tune rnanifest is associated with the additional application; and for the additional application, performing the comparing, checking, and running only if the additional tune manifest is associated with the additional application.  However, Ismail teaches receiving a request to run an additional application; checking whether an additional tune rnanifest is associated with the additional application; and for the additional application, performing the comparing, checking, and running only if the additional tune manifest is associated with the additional application (e.g., see FIG. 2, para 29, -32, “The resource manager 258 is a software module that allows different applications 260 to share STB resources such as, for example, the tuner resource 212, the audio resource 232 and the video resource 234. The resource manager 258 allows applications 260 to reserve resources required to perform activities such as channel tune, record, playback, and the like. The resource manager 258 responds to a resource allocation request to reserve a set of resources for an activity. The resource allocation request may be received by the resource manager 258 from an application 260 or from the system software 250”,” the resource manager 258 determines that there is a conflict between applications 260 for the resource. The resource manager 258 may first attempt to resolve the conflict using a set of conflict resolution rules of the resource manager 258. For example the resource manager 258 may query the application 260 to determine if it will relinquish the requested resource. If the resource manager 258 is unable to resolve the conflict using its set of conflict resolution rules, the resource manager 258 may then invoke a conflict hander 262 to resolve the conflict, if such a conflict handler 262 exists”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).

As to claim 8, Bushell  does not  teach receiving, in response to the notification, a request to cancel running of the application; and canceling running of the application in response to the request to cancel running of the application.  However, Ismail teaches receiving, in response to the notification, a request to cancel running of the application (e.g., “activities are terminated”) ; and canceling running of the application in response to the request to cancel running of the application (e.g., para 41, “ if the requesting application 260 has higher priority than the application 260 that currently holds the resources needed for the request, the conflicting activities are terminated and the resources they hold are released. The resource manager 258 then acquires those resources for the new system request.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).


As to claim 9, Bushell   teaches altering one or more settings of the device based on the tune manifest (e.g., para 8, “ These rules rarely need to be changed, even when additional applications are added to the system.”).  

As to claim10, Bushell  does not  teach changing a configuration setting of the device to the resources that were reserved for tuning to a higher resolution content stream.  However, Ismail teaches changing a configuration setting of the device to the resources that were reserved for tuning to a higher resolution content stream (e.g., para 61, “the conflict handler 262 passes this information to the resource manager 258 in the form of a prioritized array of activities. The prioritized array indicates that resources are to be used for activities having a high priority (e.g. at the top of the prioritized array), whereas activities having a low priority (e.g. at the bottom of the prioritized array) may be terminated or cancelled if sufficient resources are not available” for “to tune and/or provide a presentation signal (e.g., a television signal) to presentation device 102” in para 16).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).



Claims 11-13 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bushell et al. (US 2009/0006695, Bushell hereinafter) in view of Ismail et al. (US 2005/0246707, Ismail hereinafter), as applied to claim  1 above, and further in view of White (US 2007/0192822, White hereinafter).

As to claim 11, Bushell   teaches further identifying when the application is exited (e.g., resuming each application as the most recent interrupting application terminates”). However, Bushell and Ismail do not teach  retrieving, in response to the application being exited, a device tune state that identifies a content source to which the device was tuned prior to running the application; and restoring the device to the device tune state including tuning the device to the content source.  White teaches   retrieving a device tune state  that identifies a content source to which the device was tuned prior to running an application (e.g., para 21, “channel data is stored in the memory 110 identifying the channel to which the tuner is tuned, block 204.” and “after the occurrence of an event (e.g., an interruption of power to the set-top box), the set-top box reboots and accesses the memory, block 208, to retrieve the channel data stored therein and to tune the tuner to the channel identified by the channel data” in para 24) , restoring the device to the device tune state including tuning the device to the content source (e.g., para 28, “managing failure recovery of a tuning device (or tuner)”, “a recovery module 118 which, after the occurrence of an event, accesses the channel data stored in the memory 110 and tunes the tuner of the set-top box 102 to the channel identified by the channel data”. Also, see para 8-9). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify the method of Bushell and Ismail by adopting the teachings of White to allow  “ after the occurrence of an event (e.g., an interruption of power to the set-top box), the set-top box reboots and accesses the memory, block 208, to retrieve the channel data stored therein and to tune the tuner to the channel identified by the channel data..”  (see I White, para 24).


As to claim 12, Bushell teaches  identities a location in content being received from the content source at which playback of the content is to be resumed (e.g., para 26, “the music player can remember its position at the time of interruption and resume playing from that position”).  

As to claim 13, Bushell does not teach  wherein the device tune state further identifies a channel of the content source to which the device was tuned prior to running the application.However, Ismail teaches wherein the device tune state further identifies a channel of the content source (e.g., “channel selections”)  to which the device was tuned prior to running the application (e.g., para 20, “ The receiver module 210 and control module 240 communicate with each other to effect desired content selections, channel selections”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Bushell by adopting the teachings of Ismail to  “ resolve one conflict in favor of the new activity and another conflict against the new activity.”  (see Ismail, para 6) or “determines which resource allocation request is to be satisfied” (see Ismail , para 7).



Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DuBose (US 2010/0122282, DuBose hereinafter) in view of White  (US 2007/0192822, White hereinafter).

As to claim 14, Dubose teaches a method implemented in a device (see FIG. 1), the method comprising:
 identifying when an application that has been running on the device is exited (e.g., para 57, “ After issuing the pause message, terminal 158-1 enters a pause state and causes the picture corresponding to the next I-frame, say I-frame.sub.pause, to be frozen on the TV screen, thereby achieving the pause effect. After receiving the pause message, processor 119 reads the received pause message, as indicated at step 603 in FIG. 6. Processor 119 at step 606 causes the current transmission of the program material to set-top terminal 158-1 (identified by the received IP and/or MAC address) to be halted at the I-frame immediately following the last I-frame identified in the received message. Processor 119 at step 609 retrieves the record associated with terminal 158-1. Processor 119 at step 612 notes in the record that the transmission of the program material to terminal 158-1 has been halted at I-frame.sub.pause”); 
retrieving (e.g., “resuming”), in response to the application being exited, a device tune state (e.g., “pause Point”) that identifies a content source to which the device was tuned prior to running the application (e.g., see FIG. 12, para 104 “causing each of the terminals to tune back to an original one of the plurality of program channels (para 104, in any case, such step of course includes ending the pause state for the paused programs)”, “resuming the programs scheduled during the target time slot includes causing each of the terminals to tune back to an original one of the plurality of program channels (in any case, such step of course includes ending the pause state for the paused programs)).
However, Dubose does not teach 3 1restoring the device to the device tune state including tuning the device to the content source .
White teaches   retrieving a device tune state  that identifies a content source to which the device was tuned prior to running an application (e.g., para 21, “channel data is stored in the memory 110 identifying the channel to which the tuner is tuned, block 204.” and “after the occurrence of an event (e.g., an interruption of power to the set-top box), the set-top box reboots and accesses the memory, block 208, to retrieve the channel data stored therein and to tune the tuner to the channel identified by the channel data” in para 24) , restoring the device to the device tune state including tuning the device to the content source (e.g., para 28, “managing failure recovery of a tuning device (or tuner)”, “a recovery module 118 which, after the occurrence of an event, accesses the channel data stored in the memory 110 and tunes the tuner of the set-top box 102 to the channel identified by the channel data”. Also, see para 8-9). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dubose by adopting the teachings of White to allow  “ after the occurrence of an event (e.g., an interruption of power to the set-top box), the set-top box reboots and accesses the memory, block 208, to retrieve the channel data stored therein and to tune the tuner to the channel identified by the channel data..”  (see I White, para 24).


As to claim 15, Dubose does not  teach prior to the identifying, retrieving, and restoring: receiving a request to run the application; identifying the device tune state including the content source to which the device is tuned; saving the device tune state ; and running the application. White teaches   prior to the identifying, retrieving, and restoring: receiving a request to run the application (e.g., “identifying a channel”) ; identifying the device tune state  (e.g., “channel data “)including the content source to which the device is tuned (e.g., “the memory is accessed to retrieve the channel data and the tuning device is tuned to the channel identified by the channel data”) ; saving the device tune state  (e.g., para 8-9, “managing failure recovery of a tuning device is disclosed and includes storing, in a memory of a tuning device, channel data identifying a channel to which the tuning device is tuned. After the occurrence of an event, the memory is accessed to retrieve the channel data and the tuning device is tuned to the channel identified by the channel data”, “a memory and a channel storing module to access the memory and to write channel data to the memory, the channel data identifying a channel to which a tuning device is tuned. The system also includes a recovery module which, after the occurrence of an event, accesses the channel data stored in the memory and tunes the tuning device to the channel identified by the channel data”; and running the application”. Also, see FIG. 1,  abstract, “ storing, in a memory, channel data identifying a channel to which the set-top box is tuned and after the occurrence of an event, accessing the memory to retrieve the channel data and tuning the set-top box to the channel identified by the channel data. The event may be an interruption of power to the tuning device or a failure of the tuning device” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dubose by adopting the teachings of White to allow  “ after the occurrence of an event (e.g., an interruption of power to the set-top box), the set-top box reboots and accesses the memory, block 208, to retrieve the channel data stored therein and to tune the tuner to the channel identified by the channel data..”  (see I White, para 24).


As to claim 16, Dubose teaches  wherein the content source comprises a recording stored on a storage component of the device (e.g., para 64, “, the transport streams received by the terminals actually are recorded copies of the streams generated by processor 109”).  

As to claim 17, Dubose teaches   wherein the content source comprises a television broadcast source (e.g., para 64, “he transport streams generated by processor 109, which contain, e.g., in-progress (or live) TV broadcast”).  

As to claim 18, Dubose teaches   wherein the device tune state further identifies a location (e.g., “pause Point”, FIG. 12) in content being received from the content source at which playback of the content is to be resumed (e.g., Resume Scheduled programing” FIG. 12).  

As to claim 19, Dubose teaches   wherein the location comprises a location of the content being played back when a request to run the application is received (e.g., para 104, “the terminals to tune back to an original one of the plurality of program channels (in any case, such step of course includes ending the pause state for the paused programs). “).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  Wada (US 2010/0122257) discloses “memory shortage judging whether or not a memory capacity required for executing a new application exceeds a remaining memory capacity when executing of a new application is requested in a state where a plurality of applications are being executed, notifying whenever the remaining memory capacity is smaller than the memory capacity required for executing the new application, and displaying a state of memory usage of the applications being executed”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194